United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1562
                        ___________________________

                             Lorena Santos Adame,

                            lllllllllllllllllllllPetitioner,

                                          v.

          Dana J. Boente, Acting Attorney General of the United States,*

                           lllllllllllllllllllllRespondent.
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: January 30, 2017
                             Filed: February 8, 2017
                                  [Unpublished]
                                 ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Lorena Santos Adame, a native and citizen of Mexico, petitions for review of
an order of the Board of Immigration Appeals, which affirmed an immigration

      *
      Dana J. Boente is automatically substituted for his predecessor, pursuant to
Federal Rule of Appellate Procedure 43(c)(2).
judge’s decision denying her motion to suppress evidence and granting her voluntary
departure in lieu of removal. Adame asserted that the evidence should have been
suppressed because the traffic stop that led to the discovery of her immigration status
and removal proceedings amounted to an egregious violation of her constitutional
rights.

       Assuming for the sake of analysis that an egregious constitutional violation
may justify suppression of evidence in the immigration context, see Puc-Ruiz v.
Holder, 629 F.3d 771, 777-78 (8th Cir. 2010), the record does not support Adame’s
claim that the traffic stop was such an egregious violation. The police officer who
stopped Adame had probable cause to believe she was driving while barred, in
violation of Iowa Code § 321.561, based on his running the vehicle’s license plates
through the National Crime Information Center, determining the registered owner was
barred from driving, and confirming that Adame matched the description of the
registered owner. See United States v. Linkous, 285 F.3d 716, 719 (8th Cir. 2002);
cf. United States v. Chartier, 772 F.3d 539, 543 (8th Cir. 2014). Accordingly, we
deny the petition. See Martinez Carcamo v. Holder, 713 F.3d 916, 921 (8th Cir.
2013) (standard of review).
                         ______________________________




                                         -2-